DETAILED ACTION
This Office Action is in response to Applicant’s communications filed on 12/10/2020 in response to the Non-Final Office Action dated 09/10/2020.
Claims 1-24 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “5QI” is not defined in Claim 18.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 10-11, 13-15 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LOEHR (US 2019/0124015 A1).

Regarding Claim 1, LOEHR discloses a method, comprising: 
determining, at a first device, to modify a first quality of service (QoS) level for a data transmission from the first device to a second device (FIG. 10, [0240], “at least one quality of service configuration is defined, which indicates one or more quality of service parameters. The transmitting device being in possession of the QoS configuration(s) then selects a suitable QoS configuration according to the vehicular data that is to be transmitted via the sidelink interface”, wherein the selection of a new QoS configuration is to modify a first quality of service level”), wherein the first device is configured to communicate with the second device through a direct wireless communication link (FIG. 10, vehicular UE (receiving V2X data)); 
modifying, at the first device, the first QoS level to a second QoS level, wherein the direct wireless communication link is able to support the second QoS level ([0240], “The transmitting device being in possession of the QoS configuration(s) then selects a suitable QoS configuration according to the vehicular data that is to be transmitted via the sidelink interface”) and is unable to support the first QoS level ([0242]-[0243], wherein the suitable QoS parameters are defined that can be applied to V2X data transmission; see [0249], “the vehicular UE is thus provided with the different QoS configurations and thus can selectively use an appropriate QoS configuration to fulfill certain QoS requirements for the transmission of vehicular data via the sidelink interface. The QoS configuration shall be selected so as to be suitable for the vehicular data that is to be transmitted”; see [0250]-[0252], for example by PPPP-to-QoS configuration mapping, that would define the QoS configuration(s) not supported (thus not selected)); and 
transmitting the data transmission based on the second QoS level (FIG. 10, [0251], “The UE autonomous resource allocation can be performed by the transmission layer based on the received priority and QoS parameters of the determined QoS configuration so as to then perform the actual transmission of the V2X data in accordance therewith”). 

Regarding Claim 3, LOEHR discloses the method of claim 1, further comprising: 
obtaining a range of suitable QoS levels from one or more sources, wherein the range of suitable QoS levels includes at least a set of upper and lower QoS level bounds, a set of QoS levels, or a sequence of QoS levels (see [0072], table 1, wherein there are ranges for packet delay budget and packet error loss rate being defined from 3GPP standard (source)), wherein the modifying the first QoS level to the second QoS level includes selecting the second QoS level from the range of suitable QoS levels (see [0242], table 3, wherein the selected QCI values are within the range of QoS levels as seen in Table 1 ). 

Regarding Claim 4, LOEHR discloses the method of claim 3, wherein the range of suitable QoS levels is configured to enable a gradual increase or decrease of one or more QoS parameters (see [0072], table 1). 

Regarding Claim 5, LOEHR discloses the method of claim 3, wherein the one or more sources includes at least the application or a network control function ( [0248], “the eNB broadcasts information on the different QoS configurations in its radio cell, such that all (vehicular) UEs receive the information”; [0225], “the application layer may also provide …  one or more of the above-mentioned QoS parameters corresponding to the generated V2X data to the lower layer(s)”). 

Regarding Claim 10, LOEHR discloses the method of claim 1, wherein the data transmission is a vehicle-to-everything (V2X) data transmission stream (FIG. 10, V2X data). 

Regarding Claim 11, LOEHR discloses an apparatus for wireless communication, comprising: a processor (see [0366]-[0368]); a transceiver communicatively coupled to the at least one processor (see [0366]-[0368]); and a memory communicatively coupled to the at least one processor (see [0366]-[0368]), wherein the processor is configured to perform functions as recited in Claim 11, which are similarly recited in Claim 1, thus rest claim limitations are rejected based on the same rationales as set forth for rejection of Claim 1.   

Regarding Claim 13, the apparatus of claim 13 recited the same claim limitations of method of Claim 3, thus Claim 13 is rejected based on the same rationales as set forth for rejection of Claim 3.   

Regarding Claim 14, the apparatus of claim 14 recited the same claim limitations of method of Claim 4, thus Claim 14 is rejected based on the same rationales as set forth for rejection of Claim 4.   

Regarding Claim 15, the apparatus of claim 15 recited the same claim limitations of method of Claim 5, thus Claim 15 is rejected based on the same rationales as set forth for rejection of Claim 5.   

Regarding Claim 20, the apparatus of claim 20 recited the same claim limitations of method of Claim 10, thus Claim 20 is rejected based on the same rationales as set forth for rejection of Claim 10.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 12, 16, 21-22 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over LOEHR (US 2019/0124015 A1) in view of KLINGEN (US 2014/0153547).
Regarding Claim 2 and 12, LOEHR discloses the method of claim 1 and 10. 
LOEHR does not disclose:
operating a timer configured to measure a sequence of set time intervals, wherein the determining to modify the first QoS level and the modifying the first QoS level to the second QoS level are performed for each of the set time intervals.
However, KLINGEN teaches: 
operating a timer configured to measure a sequence of set time intervals, wherein the determining to modify the first QoS level and the modifying the first QoS level to the second QoS level are performed for each of the set time intervals ([0071], “upon communicating rejection messaging to UE 102, network 104 can be configured to initiate QoS for an application within a predetermined time interval. Correspondingly, UE 102 can initialize a timer corresponding to the predetermined time interval and await initialization of QoS for the application from network 104 in response to receiving a QoS rejection from network 104 for the predetermined time interval corresponding to the timer”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of KLINGEN as mentioned above to the method of LOEHR, in order to support QoS for data transmissions in accordance with application requirement as suggested by KLINGEN (see [0071]).
 
Regarding Claim 6 and 16, LOEHR discloses the method of claim 3 and 13. 
LOEHR discloses:
wherein the obtaining the range of suitable QoS levels from the one or more sources comprises: 
receiving, at the first device, the range of suitable QoS levels from the one or more sources via radio resource control (RRC) signaling (FIG. 10, “a plurality of QoS configurations (e.g., packet delay budget, GBR/non-GBR, packet error loss rate)”, “Uu interface”, wherein Uu interface is a signaling interface for RRC).
LOEHR does not expressly disclose:
provisioning signaling based on an Open Mobile Alliance Device Management (OMA DM) protocol, or provisioning signaling via a non-access stratum (NAS) in a policy framework of a network.
However, KLINGEN teaches: 
provisioning signaling via a non-access stratum (NAS) in a policy framework of a network ([0114], “an application can indicate the QoS needed … for network-initiated QoS, the application server can indicate when QoS is needed to the PCRF, in which case the full QoS context can be created or deleted on each occasion).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of KLINGEN as mentioned above to the method of LOEHR, in order to support QoS for data transmissions in accordance with application requirement as suggested by KLINGEN (see [0071]).

Regarding Claims 22 and 24, LOEHR discloses the method of claim 21 and apparatus of Claim 23.
 LOEHR does not disclose: 
wherein the set of indications includes at least data transmission and/or reception statistics for the device, negative acknowledgments (NACKs) received at the device for multicast transmissions from the device, cyclic redundancy check (CRC) statistics for transmissions received at the device, buffer status information at the device, a status of each QoS identifier component or some combination thereof.
However, KLINGEN teaches: 
wherein the set of indications includes at least data transmission and/or reception statistics for the device, and a status of each QoS identifier component ( [0058], “UE 102 can utilize one or more network applications for communication to network(s) 104 and/or other entities in system 100. Such applications can be associated with various QoS parameters, which can specify a minimum required performance for the application in terms of maximum bit rate (MBR), aggregated MBR (AMBR), guaranteed bit rate (GBR), channel quality (e.g., given in terms of a QoS class identifier (QCI), etc.) or the like”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of KLINGEN as mentioned above to the method of LOEHR, in order to support QoS for data transmissions in accordance with application requirement as suggested by KLINGEN (see [0071]).

Regarding Claim 21, LOEHR discloses a method, comprising: 
obtaining, at the device, an indication from the network to modify a first quality of service (QoS) level for a data transmission from the first device to a second device (FIG. 10, “a plurality of QoS configurations (e.g., packet delay budget, GBR/non-GBR, packet error loss rate)”; [0240], “at least one quality of service configuration is defined, which indicates one or more quality of service parameters. The transmitting device being in possession of the QoS configuration(s) then selects a suitable QoS configuration according to the vehicular data that is to be transmitted via the sidelink interface”, wherein the selection of a new QoS configuration is to modify a first quality of service level”), wherein the first device is configured to communicate with the second device through a direct wireless communication link (FIG. 10, vehicular UE (receiving V2X data)); 
modifying, at the first device, the first QoS level to a second QoS level, wherein the direct wireless communication link is able to support the second QoS level ([0240], “The transmitting device being in possession of the QoS configuration(s) then selects a suitable QoS configuration according to the vehicular data that is to be transmitted via the sidelink interface”) and is unable to support the first QoS level ([0242]-[0243], wherein the suitable QoS parameters are defined that can be applied to V2X data transmission; see [0249], “the vehicular UE is thus provided with the different QoS configurations and thus can selectively use an appropriate QoS configuration to fulfill certain QoS requirements for the transmission of vehicular data via the sidelink interface. The QoS configuration shall be selected so as to be suitable for the vehicular data that is to be transmitted”; see [0250]-[0252], for example by PPPP-to-QoS configuration mapping, that would define the QoS configuration(s) not supported (thus not selected)); and 
transmitting the data transmission based on the second QoS level (FIG. 10, [0251], “The UE autonomous resource allocation can be performed by the transmission layer based on the received priority and QoS parameters of the determined QoS configuration so as to then perform the actual transmission of the V2X data in accordance therewith”).
LOEHR does not disclose: 
transmitting, from a device, a set of indications from a vehicle-to-everything (V2X) access stratum (AS) layer to a network.
However, KLINGEN teaches: 
transmitting, from a device, a set of indications from a vehicle-to-everything (V2X) access stratum (AS) layer to a network ([0058], “UE 102 can utilize one or more network applications for communication to network(s) 104 and/or other entities in system 100. Such applications can be associated with various QoS parameters, which can specify a minimum required performance for the application in terms of maximum bit rate (MBR), aggregated MBR (AMBR), guaranteed bit rate (GBR), channel quality (e.g., given in terms of a QoS class identifier (QCI), etc.) or the like”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of KLINGEN as mentioned above to the method of LOEHR, in order to support QoS for data transmissions in accordance with application requirement as suggested by KLINGEN (see [0071]).

Regarding Claim 23, LOEHR discloses an apparatus for wireless communication, comprising: a processor (see [0366]-[0368]); a transceiver communicatively coupled to the at least one processor (see [0366]-[0368]); and a memory communicatively coupled to the at least one processor (see [0366]-[0368]), wherein the processor is configured to perform functions (limitations) as recited in Claim 23, which are similarly recited in Claim 21, thus rest claim limitations are rejected based on the same rationales as set forth for rejection of Claim 21.   

Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over LOEHR (US 2019/0124015 A1) in view of WANG (US 2020/0374862).
Regarding Claim 7 and 17, LOEHR discloses the method of claim 1 and apparatus of claim 11.
 LOEHR does not disclose:
wherein the determining to modify the first QoS level for the data transmission includes: 
obtaining a set of indications from a vehicle-to-everything (V2X) access stratum (AS) layer, wherein the set of indications includes at least data transmission and/or reception statistics for the first device, negative acknowledgments (NACKs) received at the first device for multicast transmissions from the first device, cyclic redundancy check (CRC) statistics for transmissions received at the first device, buffer status information at the first device, or a status of each QoS identifier component; and 
determining that one or more of the set of indications exceeds at least one threshold.
However, WANG teaches: 
obtaining a set of indications from a vehicle-to-everything (V2X) access stratum (AS) layer, wherein the set of indications includes at least data transmission and/or reception statistics for the first device and a status of each QoS identifier component ( [0018], “obtaining, by the terminal device, a first threshold corresponding to the radio resource information and/or the transmission characteristic information, where the first threshold is corresponding to a threshold/thresholds of one or more first parameters of the service data, and the one or more first parameters include one or more of a service type identifier, a proximity service per-packet priority PPPP, a quality of service QoS identifier, a reliability identifier, a bearer identifier, a delay identifier, or a transmission rate identifier”); and 
determining that one or more of the set of indications exceeds at least one threshold ( [0019], “Based on whether a parameter value of any one of the first parameters is greater than, equal to, … the first threshold, when the parameter value of any one of the first parameters meets a condition of the foregoing first threshold, the terminal device may determine to transmit the service data by using the first transmission characteristic”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of WANG as mentioned above to the method of LOEHR, in order to provide a service transmission method and apparatus, to resolve communication compatibility and coexistence problems between terminal devices operating in different transmission modes as suggested by WANG (see [0009]).
 
Regarding Claim 8 and 18, LOEHR discloses the method of claim 1 and apparatus of Claim 11.
LOEHR does not disclose:
wherein the determining to modify the first QoS level for the data transmission includes: 
obtaining a set of indications from a vehicle-to-everything (V2X) access stratum (AS) layer, wherein the set of indications includes at least data transmission and/or reception statistics for the first device, negative acknowledgments (NACKs) received at the first device for multicast transmissions from the first device, cyclic redundancy check (CRC) statistics for transmissions received at the first device, buffer status information at the first device, or a status of each QoS identifier component, or some combination thereof; 
determining a QoS status indicator based on the set of indications; and  determining that the QoS status indicator exceeds at least one threshold.
However, WANG teaches: 
obtaining a set of indications from a vehicle-to-everything (V2X) access stratum (AS) layer, wherein the set of indications includes at least data transmission and/or reception statistics for the first device and a status of each QoS identifier component ( [0018], “obtaining, by the terminal device, a first threshold corresponding to the radio resource information and/or the transmission characteristic information, where the first threshold is corresponding to a threshold/thresholds of one or more first parameters of the service data, and the one or more first parameters include one or more of a service type identifier, a proximity service per-packet priority PPPP, a quality of service QoS identifier, a reliability identifier, a bearer identifier, a delay identifier, or a transmission rate identifier”); and 
determining a QoS status indicator based on the set of indications; and determining that the QoS status indicator exceeds at least one threshold ( [0019], “Based on whether a parameter value of any one of the first parameters is greater than, equal to, … the first threshold, when the parameter value of any one of the first parameters meets a condition of the foregoing first threshold, the terminal device may determine to transmit the service data by using the first transmission characteristic”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of WANG as mentioned above to the method of LOEHR, in order to provide a service transmission method and apparatus, to resolve communication compatibility and coexistence problems between terminal devices operating in different transmission modes as suggested by WANG (see [0009]).

  Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over LOEHR and WANG as applied in Claims 8 and 18, and further in view of YANAI (US 2017/0310729).
Regarding Claim 9 and 19, modified LOEHR discloses Claim 8 and 18. 
modified LOEHR does not dislcose:
wherein the determining the QoS status indicator includes determining a weighted average of the set of indications.
However, YANAI teaches:
determining a weighted average of the set of indications ([0010], “the processor is configured to calculate the MSEBR as a weighted average of (i) a most recent MSEBR, which is based on the historical communication bit rates, and (ii) a quantity based on an estimated current communication bit rate”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of YANAI as mentioned above to the method of LOEHR, in order to evaluate data transmission performance  in a wireless communication system for providing data services as suggested by YANAI (see [0010]).
 
Response to Arguments
Applicant’s arguments filed on 12/10/2020 have been considered, some of 112 rejections have been withdrawn in accordance with Applicant’s amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIHUA ZHANG whose telephone number is (571)272-4326.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUIHUA ZHANG/Primary Examiner, Art Unit 2416